DETAILED ACTION
This communication is responsive to the application and amended claim set filed March 27, 2019, and the Response to Restriction Requirement filed April 1, 2021.  Claims 1-17 are currently pending.  Claims 1-10 and 17 are under examination.
Claims 1-10 and 17 are REJECTED under 35 USC 112 for the reasons set forth below, but otherwise contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 and 17, in the reply filed on April 1, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  (See MPEP § 818.01(a).)  Claims 1-10 and 17 are under examination.

Priority
This application is the national stage entry of PCT/EP2017/073148, filed September 14, 2017, which claims priority to US 62/471,581, filed March 15, 2017, and EP 16191491.6, filed September 29, 2016.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 4, and 5, it is not clear from the claim language whether Applicant intends closed Markush groups or a broader (undefined) group.  The examiner suggests closely examining the claim language to ensure the proper Markush group format (“selected from the group consisting of … and …”).
Because the remaining claims depend from claim 1, they contain all of the limitations of claim 1 and are therefore indefinite for the reason claim 1 is indefinite.

Regarding claims 6-8, it is not clear what the abbreviations mean.

Regarding claim 17, the definitions of R70-R76 lack antecedent basis.  Neither claim 17 nor claim 1 (from which claim 17 depends) recites a formula or structure containing R70-R76.

Allowable Subject Matter
Claims 1-10 and 17 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-10 and 17 contain allowable subject matter in view of the closest prior art reference, Al-Gahtani et al. (WO 2015/091984).  Al-Gahtani teaches a process for preparing a procatalyst in which PhMgCl is contacted with silicon tetraethoxide.  The product of that reaction is then activated via contact with ethanol and titanium tetraethoxide.  Finally, in a series of steps, the product of the activation step is contacted with TiCl4, an activator, and an internal electron donor.  (See, e.g., Procatalyst D, p. 77, lines 6-27; p. 78, line 13 – p. 79, line 3; p. 79, lines 20-22; p. 82, line 26 – p. 83, line 3.)
However, Al-Gahtani does not teach or fairly suggest the claimed process.  In particular, Al-Gahtani does not teach or fairly suggest Step C of the present claim.  Specifically, Al-Gahtani does not teach a step in which a metal alkoxide and activating internal donor are first added, then a second step in which an activating internal donor is additionally added.  The examiner notes that Al-Gahtani generally teaches that more than one activating compound may be added, and that the order of addition is not critical (see p. 26, lines 27-30), but given that Al-Gahtani groups the numerous metal alkoxides and activating donors together as “activating compounds,” it is not evident that it would have been obvious to one of ordinary skill to have added the particular activating compounds in recited in Step C of the present claims without impermissible hindsight.  For this reason, the present claims contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763